 SCRIPPS-HOWARD RADIO, INC.293AppendixNOTICE To ALL EYIPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate, the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NoT discourage membership in UNITED STEELWORKERS OF AMERICA,CIO, or in any other labor organization of our employees, by discharging orrefusing to reinstate any of our employees or discriminating in any othermanner in regard to their hire or tenure of employment or any term orcondition of their employment.WE WILL NOT in any like manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form laborprganizations, to join or assist UNITED ' STEELW ORI£k:RS OF AMERICA, CIO,or any other labor organization, or to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, orto refrain from any or all of such activities, except to the extent that suchrightmay be affected by an agreement requiring membership in a labororganization as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Raymond M. Tancrell immediate and full reinstatementto his former or substantially equivalent position without prejudice to anyseniority or other rights and privileges previously enjoyed, and make himwhole for any loss of pay suffered as a result of the discrimination.All our employees are free to become or remain, or to refrain from becomingor remaining, members in good standing of the above-named union or any otherlabor organization except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the National Labor RelationsAct,WHITIN MACHINE WORKS,Employer.Dated------------------------------By-----------------------------------(Representative)(Title)This notice must remain posted 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.SCRIPPS-HOWARD RADIO, INC.andTELEVISION AUTHORITY, PETITIONER.'Case No. 8-RC-1510. July 21, 19,52Decision and OrderUpon a petition duly filed under Section 9 (c) of theNational LaborRelationsAct, a hearing was held before Carroll Martin, hearingofficer.The hearingofficer's rulingsmade at thehearing are free fromprejudicialerror and are hereby affirmed.iThe American Federation of Radio Artists intervened in this case and joined with thePetitioner in seeking an election.The intervention is based on their proposed mergerinto one organization, to be called American Federation of Television and Radio Artists,which was to become effective on or about July 1, 1952.100 1VLRB No. 53. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct..2.The labor organization- involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner, herein called TvA, seeks to represent "all personsemployed as talent on all live television programs broadcast overWEWS," the Employer's Cleveland, Ohio, television station.TheEmployer would limit the unit to its own employees, and opposesinclusion of free lancers, who, although performing on live televisionprograms broadcast over WEWS, are employed by sponsors or adver-tising agencies and not by WEWS.WEWS is one of three television stations now broadcasting inCleveland.2Like most other broadcasters-both television and radio-it operateson a commercialbasis.It carries some network broadcasts;it produces some sustaining, or unsponsored, programs; it producesother programs which it sells time for short, or "spot," announcements ;and finally, it "leases" broadcasting time and studio facilities to adver-tising agencies and sponsors which produce their own commercialprograms 3WEWS maintains a permanent staff of announcers, who,because they appear on the air, are classified as "talent."These em-ployees, for the most part, appear only on programs produced byWEWS. They are regular employees of the station and accountableonly to WEWS.The talent which appears on agency and sponsor produced programsconsists of free lance performers, drawn from a pool of talent whosemembers work for about 50 advertising agencies engaged in producingcommercial programs in the Cleveland area. The performers in thispool, whose size is not revealed by this record, have no continuity ofemployment. Their work for a given agency or sponsor may be limitedto one 15-minute performance, or it may be for a 13- or 26-week seriesof programs.The record shows that free-lance talent employed on agency pro-grams, is selected by the agencies, not by WEWS. The agencies setand pay wages, fix hours and duration of employment, assign roles,provide scripts, and have the conventional "employer" relationship2 There will be two more commercial and one educational television licenses granted inthe Cleveland area soon.3For purposes of this case,it is immaterial whether commercial programs not originatedand staged by WEWS are produced by advertising agencies or by sponsorsAll such pro-grams are hereafter called "agency programs,"the term used by the parties in the record SCRIPPS-HOWARD RADIO, INC.295with 'all free-lance talent appearing on their programs.Through su-pervisory personnel called producers, the agencies set standards ofperformance required of these actors. If a performer fails to satisfythe producer in charge of the program, the latter has undenied poweron behalf of the agency to take disciplinary action.WEWS also exercises some control over free-lance talent. It assignsone of its staff directors to each program, whether agency produced orsustaining.The station's director is authorized to give detailed in-struction to all performers.His powers over free lancers, however,are limited to matters concerning the technical aspects of each pro-gram.He advises them as to makeup, clothing, and manner of deliv-ery, cues the cameras, and gives like directions concerned with themechanics of producing a satisfactory program.Like all other broadcasters in the United States, WEWS operatesunder a Federal Communications Commission license, and is subjectto FCC rules and regulations. It bears responsibility for all action-able material broadcast over its frequency, and is a voluntary adherentto industry codes of conduct which establish standards of programmorality and taste.As licensee,WEWS requires all material broad-cast from its facilities to conform to the criteria created by these regu-latory mechanisms.On the basis of these facts and on the record as a whole, we are notconvinced, as TvA urges, that WEWS stands in the role of "employer"to the free lance performers.Except for the directions given freelancers by its staff directors, WEWS is merely the lessor of the timeand technical facilities to the advertising agencies.The Petitionerdoes not deny, nor could it on the facts of this record, that performerson agency produced shows are direct employees of the agencies in theconventional sense.It argues, nevertheless, thatWEWS exercisessufficient control over them to be deemed their "employer" for collec-tive bargaining purposes.The sole control exercised by WEWS over free-lance performers isthat vested in its directors, who control only the mechanical detailsof their performance.There is no suggestion in the record thatWEWS, through its staff directors, exercises any control at all oversuch matters as wages, hours, or other employment conditions of freelancers.Yet those are the normal, indeed the essential, subjects ofcollective bargaining.We regard the function of the staff directors asan integral part of the Employer's leased facilities. In this respect,directors do not differ from the cameramen or engineers, who are alsostaff employees of WEWS. Their power to give direction is not sup-plemented by the power to discharge, or in any other way to discipline,the free lancers.True, staff directors have absolute power to cut anyprogram from the air.But this power, which is unrelated to labor 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters, may be exercised only when the program violates the Em-,ployer's standards governing program content.And we emphasizethat. such matters concern-WEWS and the agencies,notfree.fancerson the program.We must therefore reject the Petitioner's contentionthat this inherent responsibility vests WEWS with substantial controloverallperformers appearing on its frequency.The record is clearthat WEWS punishes infractions of its broadcasting rules with sanc-tions against the agencies, not against the talent.To be sure, the analogy between this situation and conditions en-countered in certain other industries, urged by our dissenting col-leagues, is not entirely inapposite.The difference in degree, however,is so great as to make the alleged precedent meaningless.For ex-ample, the Board includes leased department employees in broad,store-wide units only when it appears that, although they are hiredand paid by another company, their working conditions in°s> th,mat-ters as hours, rates of pay, indirect benefits, and even tenure are de-termined and varied by the store itself.' Indeed, when those aspectsof their working conditions are controlled by the store to a lesserdegree, the Board has refused to include them in the same unit withthe store's direct employees.5Similarly, in the other cases' cited inthe dissenting opinion, the indirect employer in effect controls thoseterms and conditions of employment which primarily inspire self-organization among the disputed employees.Here, instead, the sta-tion's interest in agency programs is entirely unrelated to the work-ing conditions of the free lance performers. In terms of interests inemployment, therefore, its control over these employees is practicallynil.That, and the provisions of the statute we administer, is whatcompels our conclusion, rather-`'than the appealing policy,:ciaii ider-ations which induce our colleagues to urge a special rule for the tele-vision industry.Nor is the Board's recent divided opinion-inAmerican Broadcast-ing Company 6determinative of the issue here.Indeed, that case doesnot establish Board precedent, for the unit, to the extent that it joinedall talent appearing on network television shows, was created byagreement among the parties. In any event, there the pertinent factswere significantly different from those in this case.For example,substantiallyalltalent in those broadcasting areas was included inthe unit; the major advertising agencies participated in the contractnegotiations; and all the major television networks were joined inmultiemployer bargaining. -And most- important, the netwo k broad-Franklin Simon&Company, Inc.,94 NLRB 576.Charles of the Ritz Operating Corporation,96 NLRB 809;Pariseau's Incorporated,et al.,90 NLRB 1458;Maas Brothers, Inc.,88 NLRB 129.96 NLRB 815.(Member Murdockdissented ;Chairman HerzogandMember Petersondid not participate.) SCRIPPS-HOWARD RADIO, INC.297casters had, in radio, already established a substantial and successfulbargaining history with radio talent unions, which was carried overinto the network television field-a bargaining history upon whichthe network unit was based.7Accordingly, as, stationWEWS does not exercise substantial con-trol over the conditions of employment of free-lance talent, we findthat such employees are not employees of the Employer, and we there-fore exclude them from the bargaining unit in this case.8It has been administratively determined that the Petitioner madea sufficient showing of interest only in the broad, all inclusive unit itrequested which we find inappropriate, and that its showing amongthe staff announcers employed by the Employer is insufficient to war-rant holding a representation election at this time.We must there-fore dismiss the petition.OrderITISHEREBYORDEREDthat the petition herein be, and it hereby is,dismissed.MEMBERS HOUSTON and STYLES, dissenting :This case presents a difficult and basic problem arising in one ofAmerica's newest, most important industries.Television's mushroomgrowth, in the fields of manufacture, installation, maintenance, andprograming, has altered the social, cultural, and scenic horizons ofAmerica.To the labor relations of one of the most important groupsof employees in this new industry, its actors and performers, a major-ity of the Board has applied old tests and standards, and has failed tofit a living law to the manifest needs of the case.Through the union of their choice, the performers who present theprograms televised over WEWS, a Cleveland television station, turnto the administrative process established by the Act for assistancein their desire to engage in collective bargaining.As accurately ex-plained in the majority opinion, the extraordinary conditions existingin this industry have brought about unusual, shifting, and confusingemployer-employee relationships between the talent group and the nu-merous advertising agencies which, through WEWS, furnish manyT Past bargaining for radio and television talent in the Cleveland area does not supportTvA's position in this case,because it reveals no consistent pattern.The Petitioner rep-resents talent at the five principal radio stations.At two the unit is limited to talenton the station's payroll;at two others the unit includes all persons appearing before themicrophones"whether[employed]directly or indirectly through agencies or sponsors";and at the last, TvA represents all talent "performing at" the radio station.At stationWNBK,the only organized television station in Cleveland,the unit is composed of an-nouncers"employed by the Company...without prejudice to a claim that the unitbe broader in scope."El Murdo Broadcasting Corp.,97 NLRB 1255;see, also,Colgate Palmolive Peet Co.,96 NLRB 311. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommercial programs to the public.Because these special conditions,peculiar to the television industry, do not conform with the familiartype of employer-employee relationship ordinarily found in other in-dustries, the majority denies the performers any opportunity to enjoythe collective bargaining procedures which the Act was designed to en-courage.We disagree with this approach to the problem.All performers, whether direct employees of WEWS or not, workin its studio, and all are subject in equal measure to most of the rulesand regulations enforced by the station owner.Unquestionably,those who are hired and paid directly by advertising agencies are lesssubject to station control than those who work only for the station.But differences in the degree of control exercised by the named em-ployer, here the station operator, have not heretofore prevented in-clusion, in a unit certified to such an employer, of employees whoseinitial employee relationship is with other companies and individuals.The Board has long recognized that in certain situations a limited- de-gree of control suffices to establish a basis for collective bargaining.In a number of industries the Board has minimized such normal in-dicia of the employer-employee relationship as the power to hire anddischarge, to regulate pay and hours, to give detailed and direct su-pervision, and to fix other working conditions.For these acceptedcriteria, it has substituted less tangible factors-the ultimate and in-direct control inherent in ownership of premises, equipment, andbusiness.',In a broader sense, although no less relevant, our frequent rejectionof independent contractor assertions shows a realistic disregard of su-perficial and technical employer-employee relationship, and recogni-tion of the fact thatcontrolover any group of employees is sufficientground upon which to predicate collective bargaining 10 In viewof these precedents, the fact that for certain televised programs adver-tising agencies instead of the station operator hire and pay the talent,is no impediment to joining all the performers in a single unit certifiedto the station.Considering the unusual characteristics of the television industry inthis light, we believe that the record here shows sufficient control bythe station operator to justify collective bargaining between WENSand all the actors who work in its studios. The station's power toexclude particular performers," its duty to supervise their artistic per-formance through the station director, its direct payment, on behalfof the agencies, to some free lancers for studio work, and the occa,+ Stack tt Company,97 NLRB 1492(leased department employees in department store)Central Packing Company,95NLRB 19(Schoctim working in packinghouse) ;VanSchaack,&Co., 95 NLRB 1028(building employees hired by management company)."J. G.Howard Lumber Co.,93 NLRB 1230;Shelf Oil Company,90 NLRB 371."The record shows that WEWS follows a policy under which it forbids the use of itsfacilities to any"known Communist." SCRIPPS-HOWARD RADIO, INC.299sional use, by advertising agencies of the Employer's own staff an-nouncers, directly support our view.Our conclusion does not rest onthese facts alone, however.We deem it highly significant that whilethere may exist a more direct and substantial employer-employee rela-tionship between some of the actors and other employers, this otherrelationship is so short-lived and ever shifting as to be of no valuewhatever for collective bargaining purposes.There are about 50 ad-vertising agencies in the Cleveland area alone.The number of spon-sors is, of course, completely unknown; every manufacturer, mer-chandiser, or even propaganda group is a potential, if not an actual,sponsor of the moment.Actors are hired for single appearances onseveral programs.Their tenure with a single agency or sponsor willvary from as long as 13 to 26 weeks to as little as 15 minutes or less.It is impossible to see how any bargaining unit could be establishedon the basis of such ever-changing and illusive relationships.More-over, advertising agencies are themselves agents of sponsors which,either directly or through the agencies, bear the final burden of pay-ment for talent services.Are free lance performers to look to mer-chandising companies, manufacturers, or perhaps political groupswhich utilize their talents, for collective bargaining? 12Viewed inthis light, this case requires us to decide which one of the various"employers" most regularly deals with the performers collectively as atalent pool of individuals, and therefore offers the most acceptablebasis for their bargaining unit. It is the absence of any other morefixed employer relationship which makes the measure of control foundhere more persuasive than it might be in other industries.In the end, it is the similarity and interests in working conditionswhich always underlie the Board's unit findings.Although the actorswho perform before the television cameras of WEWS may not allreceive their pay checks from the same hands, or sell their services tothe same casting office, all of them do the same work under the sameroof, all possess and exercise the same skills and talents, all must meetthe same technical and social standards before the public, and, becauseof the peculiarities of the television business, all necessarily work thesame odd hours.-That all actors who perform at the same television station or stationsmay appropriately be joined in a single bargaining unit despite thelack of conventional employer-employee relationships, was recognizedby the Board in its recentAmerican Broadcasting Companydecisionl$No claim could be made that the roving talent in the Cleveland areais in a different position from that in large cities like New York, Chi-"The record before the Board inAmerican Broadcasting Company,et al.,96 NLRB 815,showed that of all performers appearing on network television programs, 80 percent fallsinto the disputed category with which we are here concerned.13Supra. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDcago, or Los Angeles. If Cleveland free lancers may not be deemedemployees of the television stations, no more so could those who arebrought by advertising agencies to act before the cameras of the majornetworks.The Board's direction of election there is not renderedmeaningless because all parties were in agreement; the Board has nopower to certify a union on behalf of workers who are not "employees"as defined in the Act.We cannot agree with the majority that the two cases are in anysubstantial sense distinguishable.It is poor solace to the free lanceperformers in the Cleveland area to suggest, as the majority appearsto do in distinguishing the stipulated network-wide unit from a singlestation unit, thatifall the television stations in Cleveland agree tobargain jointly, andifall advertising agencies and sponsors are will-ing, in some manner, to collaborate with all the stations in contractnegotiations, the entire Cleveland talent pool may enjoy the benefitsof collective bargaining.Considering the ease with which any singlestation operator could withdraw from the group, if only out of pique,such a bargaining right would indeed be illusory at best. Collectivebargaining which exists by the grace of one of the parties is no bar-gaining at all.Rather, the Board was justified in reaching itsAmerican Broadcast-ing Companydecision because the record in that case, like that beforeus now, showed convincingly that collective bargaining on behalf ofthe talent pool could and did work successfully on the basis hereurged by the same union. Codes of fair practice, applicable to thelargest segments of the industry, have been negotiated and are nowin effect.There is no suggestion that this method of bargaining,evolved by those most intimately familiar with the special problemsof the industry, have produced anything but stability and peace inthe field.American Broadcasting Company merely recognized thatthe distinctive employment conditions which characterize the tele-vision field-transitory employment relationships on a program-to-program basis, and the existence of a large free-lance pool of talent-preclude establishment of any unit governed by conventional factors.It is clear that if conventional employer-employee relationships aremade the determinant in this industry, no unit will survive one pro-gram or, at best, a series of programs lasting throughout a broadcastseason.We see no reason why the factors recognized by the Board inthat case should here be ignored.We are convinced that if television actors and performers-few ofwhom are celebrated, high-salaried -stars-are, like other employees,to be protected in their right to organize and to enjoy the fruits ofcollective bargaining, the Board must recognize that an acceptablebasis for their association must be the one place where their commoninterests converge-the broadcasting station itself.It is there that LONGVIEWFURNI1tTRECOMPANY301their efforts and work are centered. It is there that the various em-ployers--station, agencies, and sponsors-cooperate to produce theprograms which are the sole objective of their various contributions.Of all these "employers," the only one who is permanent, indispensable,and ultimately responsible for the end-product, is the station operator.We-would, therefore, join the free lance performers with the, otheremployees of station WEWS and direct an election in the Petitioner'srequested unit.In reaching this conclusion, we are particularlymindful that the stated policy of the Act is to encourage "the prac-tice and procedure of collective bargaining," and to protect "theexercise by workers of full freedom of association, self-organization,and designation of representatives ... , for the purpose of negotiat-ing the terms and conditions of their employment 16 . . . "A sterileadherence to form and precedent here frustrates these objectives.14 Section1 of the LaborManagement RelationsAct, 1947.IANOvIEW FURNITURE COMPANYandUNITED FURNITUREWORKERS OF.AMERIOA, CIO.Case No. 14-CA-246. July 22,1952Decision and OrderOn March 8, 1951, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The GeneralCounsel also filed a brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications :1.We unanimously find, in agreement with the Trial Examiner, thatthe Respondent has violated Section 8 (a) (1) of the Act. In so find-ing, we rely on the following conduct of the Respondent found to beunlawful by the Trial Examiner :(a)The interrogations by Superintendent Council and ForemenFrye, Teague, Robinson, and Martin of employees concerning theirunion views, membership, and activities, and concerning the demandsthey would make when organized.100 NLRB No. 43.